Citation Nr: 0206205	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  94-35 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether it was appropriate to sever service connection for 
pituitary adenoma, hypertension, obesity, and multiple 
arthralgias, all secondary to service-connected Boeke's 
sarcoidosis or treatment therefor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1968 to January 1970.

In May 1995, a local hearing officer at the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, granted the veteran's claim for service connection 
for pituitary adenoma, hypertension, obesity, and 
multiple arthralgias secondary to his already service-
connected Boeke's sarcoidosis.  The RO subsequently assigned 
a collective 30 percent rating for these secondary disorders, 
and the veteran appealed to the Board of Veterans' Appeals 
(Board) requesting separate ratings for each condition.  The 
Board remanded his case to the RO in August 1997 for further 
development and consideration-to include determining whether 
there was, in fact, a causal relationship between these 
secondary conditions and the service-connected disability.  
So the veteran was examined by VA doctors to obtain medical 
opinions concerning this, and they concluded that no such 
relationship exists in this particular instance.  
Consequently, the RO issued a rating decision in December 
2000 proposing to sever the prior grant of service connection 
for these conditions on a secondary basis, and the RO sent 
the veteran a letter later in December 2000 apprising him of 
this intended action.  He then submitted a statement in 
January 2001 in response, requesting a hearing.  So the RO 
scheduled his hearing and sent him a letter in April 2001 
notifying him of the date, time and location of it.  However, 
he cancelled his hearing in an informal conference just prior 
to when it was supposed to be held, and he indicated that he 
would be obtaining and submitting a medical opinion, instead, 
showing that service connection should not be severed.  But 
he never did, so the RO went ahead and severed the prior 
grant of service connection and sent him a letter and 
Supplemental Statement of the Case (SSOC) in October 2001 
confirming this.  He since has continued with his appeal to 
the Board-but now on the issue of whether it was appropriate 
to sever service connection for these secondary conditions.  
Thus, this is the issue that the Board will address in this 
decision.


FINDINGS OF FACT

1.  In May 1995, a local hearing officer at the RO granted 
the veteran's claim for service connection for pituitary 
adenoma, hypertension, obesity, and multiple arthralgias 
secondary to his already service-connected Boeke's 
sarcoidosis.

2.  That same month, the RO assigned a single, collective 30 
percent rating for these conditions effective from June 26, 
1992, the date of receipt of the veteran's claim; he appealed 
to the Board for separate ratings.

3.  The Board determined in August 1997 that further 
development of the claim for separate ratings was necessary 
because there was uncertainty over whether the veteran 
actually had all of the conditions at issue and, even if so, 
whether there was sufficient medical evidence causally 
relating them to his already service-connected Boeke's 
sarcoidosis.  The Board, therefore, remanded the claim to the 
RO to obtain additional medical records concerning his 
treatment for these conditions and to have him re-examined to 
obtain medical opinions clarifying whether he still has them 
and, if so, whether they are causally related to his service-
connected sarcoidosis.

4.  The VA physicians who examined the veteran on remand 
reviewed all of the pertinent medical and other evidence 
concerning his case and determined there is no relationship 
between the conditions alleged and the service-connected 
sarcoidosis.

5.  Based on the medical opinions obtained on remand, the RO 
proposed to sever the prior grant of service connection for 
the pituitary adenoma, hypertension, obesity, and multiple 
arthralgias secondary to the service-connected sarcoidosis.

6.  The RO sent the veteran a letter in December 2000 
notifying him of its proposal to sever the prior grant of 
service connection for these conditions; the RO apprised the 
veteran that he could have a hearing on the matter, and that 
he could submit additional medical or other evidence 
indicating that service connection should not be severed.

7.  In response to the RO's letter proposing to sever service 
connection, the veteran initially requested a hearing, but he 
later canceled his hearing request in May 2001 and indicated 
that he would be submitting a medical opinion, instead, 
showing that service connection should not be severed.

8.  The veteran never submitted the medical evidence as 
promised.

9.  Effective February 1, 2002, the RO severed service 
connection for the pituitary adenoma, hypertension, obesity, 
and multiple arthralgias secondary to the already service-
connected Boeke's sarcoidosis; this appeal ensued.


CONCLUSION OF LAW

The RO had legal justification for severing the prior grant 
of service connection for the pituitary adenoma, 
hypertension, obesity, and multiple arthralgias secondary to 
the already service-connected Boeke's sarcoidosis.  
38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. §§ 3.105, 3.114, 
3.957 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative argue that the RO should 
not have severed service connection for his pituitary 
adenoma, hypertension, obesity, and multiple arthralgias 
since there was a basis for granting this benefit previously.

According to 38 C.F.R. § 3.105(d), service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  Where service connection is severed because 
of a change in interpretation of a law or VA issue, the 
provisions of 38 C.F.R. § 3.114 are for application (which 
basically state that the effective date of the change cannot 
be earlier than the effective date of the applicable act or 
administrative issue).  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in light of all accumulated evidence, the diagnosis on which 
service connection was predicted is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided in paragraph (i) of 
this section-concerning predetermination hearings, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  See also 38 U.S.C.A. 
§ 5112(b)(6).

The provisions of 38 C.F.R. § 3.105(d) also are subject to 
the limitations of 38 C.F.R. § 3.957-which indicate that 
service connection for any disability granted or continued 
under title 38 U.S.C. which has been in effect for 10 or more 
years will not be severed except upon a showing that the 
original grant was based on fraud or it is clearly shown from 
military records that the person concerned did not have the 
requisite service or character of discharge.  The 10-year 
period will be computed from the effective date of the VA 
finding of service connection to the effective date of the 
rating decision severing service connection, after compliance 
with 38 C.F.R. § 3.105(d).

Here, however, the veteran's pituitary adenoma, hypertension, 
obesity, and multiple arthralgias were not service connected 
for at least 10 years.  Rather, they were service connected 
for slightly less-from June 26, 1992 to February 1, 2002.  
So the protections of 38 C.F.R. § 3.957 do not apply 
to this particular case.  And as indicated in the Board's 
August 1997 remand, although a local hearing officer at the 
RO had granted service connection in May 1995 for these 
conditions secondary to the already service-connected 
Boeke's sarcoidosis, a preliminary review of the record on 
appeal by the Board did not show a clear diagnosis of a 
pituitary adenoma-much less a causal relationship between 
the veteran's sarcoidosis or treatment therefor and 
his arthralgia.  See e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Indeed, the report of a March 1993 VA systemic conditions 
examination specifically had found that the veteran's 
arthralgia was not related to his already service-connected 
Boeke's sarcoidosis, so because of the uncertainty concerning 
this, the Board determined that he should be re-examined by 
VA doctors to obtain additional medical opinions further 
discussing whether this was actually true.

The VA doctors who re-examined the veteran on remand in 
October 1997 and March 1998 reviewed all of the relevant 
medical and other evidence in his claims folder (c-file)-
including the records of his recent treatment in a 
VA outpatient clinic (VAOPC) at various times from 1994 to 
1997.  The VA doctors also reviewed the reports of his prior 
VA compensation examinations, and they indicated in the 
reports of the October 1997 and March 1998 VA examinations, 
as well as in their supplemental addenda submitted in 
October 1998 and even more recently in May 2000, that it is 
highly unlikely that any cause-and-effect relationship exists 
between the veteran's purported pituitary adenoma (even if he 
has it, which is not certain that he does) and his service-
connected Boeke's sarcoidosis (which the VA examiners also 
questioned whether he actually has).  Furthermore, they went 
on to note that there also is no cause-and-effect 
relationship whatsoever between his hypertension, obesity, 
or multiple arthralgias and his service-connected Boeke's 
sarcoidosis.  Medical evidence showing that these alleged 
conditions are proximately due to or the result of the 
service-connected sarcoidosis is the essential fabric and 
foundation for sustaining service connection for them on a 
secondary basis.  38 C.F.R. § 3.310(a).  And this is equally 
true if attempting to sustain a prior grant of service 
connection due to aggravation of these conditions by the 
service-connected sarcoidosis.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Neither situation is shown to be the case 
here and the veteran, as a layman, simply does not have the 
necessary medical expertise and/or training to give a 
probative opinion on this issue himself.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Hasty v. 
Brown, 13 Vet. App. 230 (1999).

And insofar as the protections of 38 C.F.R. § 3.105(i) are 
concerned-pertaining to predetermination hearings, the RO 
gave the veteran an opportunity to testify at a hearing, 
which he initially accepted but later declined in favor of 
submitting additional medical evidence instead.  According to 
the report of an informal conference in May 2001, he was 
supposed to submit a medical opinion indicating that service 
connection should not be severed for the conditions at issue.  
But he never did and, as alluded to in the INTRODUCTION 
portion of this decision, the RO gave him the required due 
process notice in December 2000 and an opportunity to be 
heard prior to actually severing his grant.  The RO also 
provided him a SSOC in October 2001 specifically addressing 
this particular issue.  Moreover, the RO also sent him a 
letter in October 2001 apprising him of the rather recently 
enacted Veterans Claims Assistance Act of 2000 (the 
"VCAA"), which since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001).  The 
implementing regulations are found at 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA, among other things, 
revised VA's obligations insofar as notifying the veteran of 
the type of evidence needed to support his claim and 
assisting him in obtaining evidence if it is potentially 
relevant to his case.  But he was made well aware of this new 
law-and its legal implications, in the various 
communications from the RO that were mentioned above.  So the 
RO duly complied with all of the procedural safeguards for 
protecting his right to due process of law and for proceeding 
with a severance of the prior grant of service connection on 
a secondary basis.  Therefore, he was not prejudiced.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes additionally, though, that the veteran does 
not allege that he had any of the conditions at issue while 
on active duty in the military or, in the case of his 
hypertension, even within one year after his service in the 
military ended.  And this also is not otherwise shown by the 
medical and other evidence of record.  Consequently, there is 
no basis for sustaining the prior grant of service connection 
for the conditions at issue even if considering the 
alternative theory of direct or presumptive incurrence of 
them in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


ORDER

The decision to sever service connection for pituitary 
adenoma, hypertension, obesity, and multiple arthralgias 
secondary to the already service-connected 
Boeke's sarcoidosis, is confirmed; the veteran's appeal to 
reinstate the prior grant of secondary service connection for 
these conditions is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

